Name: Commission Regulation (EEC) No 1451/84 of 25 May 1984 amending Annex A to Council Regulation (EEC) No 3626/82 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora
 Type: Regulation
 Subject Matter: natural environment;  international affairs;  international trade
 Date Published: nan

 26. 5. 84 Official Journal of the European Communities No L 140/21 COMMISSION REGULATION (EEC) No 1451/84 of 25 May 1984 amending Annex A to Council Regulation (EEC) No 3626/82 on the implementation in die Community of the Convention on international trade in endangered species of wild fauna and flora Whereas it is necessary to allow for a reassessment of the effects of the amendments concerned after a certain period of time ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on the Convention on international trade in endan ­ gered species of wild fauna and flora, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3626/82 of 3 December 1982 on the implementation in the Community of the Convention on international trade in endangered species of wild fauna and flora ('), as last amended by Commission Regulation (EEC) No 577/84 (2), and in particular Article 4 thereof, HAS ADOPTED THIS REGULATION : Whereas a number of species have been added to Appendix III to the Convention ; whereas Appendix III of Annex A to Regulation (EEC) No 3626/82 should now be amended to incorporate the amend ­ ments agreed to by the Community ; Article 1 In Appendix III to Annex A to Regulation (EEC) No 3626/82 under 'REPTILIA ' and after 'Pelusios spp. Ghana' the following is hereby inserted : 'SERPENTES Colubridae Atretium schistosum Olive keelback water snake Cerberus rhynchops Dog-faced water snake Natrix picator Checkered keelback water snake Ptyas mucosus Indian rat snake Naja naja Indian cobra Ophiophagus hannah King cobra Vipera russellii Russell's viper India India India India India India India' Elapidae Viperidae Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 30 April 1986. It may be extended in accordance with the procedure laid down in Article 21 (2) and (3) of Regulation (EEC) No 3626/82 when the conditions of Article 4 of that Regulation are fulfilled. (  ) OJ No L 384, 31 . 12. 1982, p. 1 . (2) OJ No L 64, 6 . 3 . 1984, p. 5. No L 140/22 Official Journal of the European Communities 26. 5 . 84 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 25 May 1984. For the Commission Karl-Heinz NARJES Member of the Commission